Citation Nr: 0420979	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to section 1318 of Title 38, United States 
Code.

4.  Entitlement to death pension pursuant to section 1541(a) 
of Title 38, United States Code.

5.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits pursuant to Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran had regular Philippine Army service under the 
United States Armed Forces for the Far East (USAFFE) from 
December 1941 to August 1942 and from April 1945 to June 
1946.  He died in November 1998, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Manila, the Republic of the Philippines.

In September 1999, the appellant sent the RO a letter 
notifying it that the veteran had died and requesting, 
essentially, an award of all VA benefits to which she would 
be entitled as his surviving spouse.  In March 2000, the 
appellant filed an informal claim of entitlement to DIC, 
death pension, DEA, and accrued benefits.  



In December 2001, she filed a formal claim on VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  

In the December 2001 rating decision, the RO denied all of 
the appellant's claims for death benefits on the ground that 
the veteran had forfeited all right to VA benefits under 
38 U.S.C. § 3504(a) (now 38 U.S.C. § 6104(a)) by rendering 
assistance to an enemy of the United States by serving as a 
member of the Bureau of the Constabulary (BC) and later as a 
member of the 2nd Company Government Service Troops of the BC 
during a period of service extending from March 7, 1944 to 
September 30, 1944.  Those facts were undisputed.  

The record showed that the RO's Central Committee on Waivers 
and Forfeiture determined beyond a reasonable doubt in March 
1976 that the veteran had forfeited his right to VA benefits 
on this ground, that the RO notified the veteran of this 
decision in March 1976, and that he did not respond to the 
notice of the decision.

In March 2003, after determining that the appellant had no 
legal entitlement to VA benefits for any period of active 
service prior to October 1944, the Board, in the Remand 
portion of the decision, observed that a person who is found 
to have committed the offense of rendering assistance to an 
enemy of the United States forfeits all accrued and future 
gratuitous benefits provided for in any law administered by 
the Secretary of VA.  See 38 U.S.C.A. § 6104(a) (West 2002).  

The Board noted there that under subsection c of section 
6104, there is no authority after September 1, 1959 to award 
any person gratuitous benefits entitlement to which would be 
based on any period of service commencing before the date of 
commission of that offense.  See 38 U.S.C.A. § 6104(c).  

The Board also noted there that with respect to the 
provisions of 38 C.F.R. § 3.904(b), the regulation 
implementing 38 U.S.C. § 6104(c), which indicates that where 
the forfeiture by reason of a treasonable act was declared 
after September 1, 1959, death benefits may not be paid with 
respect to the person against whom a forfeiture was when such 
benefits would be based on a period of service commencing 
before the date of commission of the offense which resulted 
in the forfeiture.  38 C.F.R. § 3.904(b) (2003).

The Board concluded in the March 2003 Remand that neither 
these provisions of law nor any other barred entitlement to 
VA benefits, including death benefits, that would be based on 
a veteran's period of service that took place after the end 
of any period of service commencing before the date of 
commission of the offense resulting in a forfeiture and that 
in this case, entitlement to VA death benefits could be based 
on the period of service commencing after September 30, 1944, 
specifically, the period of service extending from April 1945 
to June 1946 during which the veteran served with the 
Philippine Army service under the USAFFE.  

The Board determined that the RO should review the 
appellant's claims on this particular basis.  Therefore, the 
Board remanded the case to the RO to adjudicate entitlement 
to death benefits based on the period of service extending 
from April 1945 to June 1946.

On remand, the RO issued rating decisions in July and 
September 2003, respectively, concerning that question.  A 
personal hearing was held before the Decision Review Officer 
(DRO) of the RO in December 2003.  The DRO prepared a 
supplemental statement of the case in January 2004, and it 
was issued to the appellant and her representative in 
February 2004.  The case was returned to the Board in March 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In its November 2000 Remand, the Board instructed the RO to 
take certain actions to develop the claims, including action 
that appeared to be required under the Veterans Claims 
Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002) (the VCAA); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
However, the RO did not comply fully with the Board's 
instructions.

The United States Court of Appeals for Veterans Claims (CAVC) 
held in Stegall v. West, 11 Vet. App. 268, 271 (1998), that a 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  

The CAVC also held in Stegall that "where . . . the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Id.  

When a claim is before it on appeal to which the VCAA 
applies, the Board must consider whether any action that this 
law requires be accomplished before the claim could be denied 
remains to be performed and must remand the claim for 
completion of any such needed action.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

On these grounds, then, the Board must remand the claims 
again.

The Board's instructions in the March 2003 Remand included 
the following:

The RO should consider the issue whether 
the appellant has legal entitlement to VA 
death benefits, including accrued 
benefits, based on the veteran's period 
of active service from April 1945 to June 
1946.

If so, the RO should adjudicate the 
issues of entitlement to dependency and 
indemnity compensation, death pension 
benefits, accrued benefits and 
educational benefits for her youngest 
son.

The RO complied with the first part of this instruction:  it 
prepared and issued to the appellant and her representative 
an administrative decision in July 2003 in which it found 
that there was potential entitlement to VA death benefits 
based on the period of service extending from April 1945 to 
June 1946.

The RO complied only partially with the second part of this 
instruction, however.  

The RO prepared rating decisions in July and September 2003, 
respectively.  There were pending claims of entitlement to 
DIC, death pension, DEA, and accrued benefits first raised in 
the informal claims of September 1999.  However, the RO did 
not completely adjudicate all of these claims.  

The Board notes that in her formal claim filed on VA Form 21-
534 in December 2001, the appellant did not limit the 
possible grounds of her entitlement to DIC to only one of the 
two statutory grounds.  See 38 U.S.C.A. §§ 1310 (West 2002) 
(entitlement to DIC when the cause of a veteran's death is in 
fact service related) and 1318 (entitlement to DIC under 
specific legal criteria); see also 38 C.F.R. § 3.22 (2003) 
(specific legal criteria relevant to entitlement to DIC under 
section 1318).

In the July 2003 rating decision the RO adjudicated 
entitlement to DIC on the basis that the cause of the 
veteran's death was not service connected, to DEA, and to 
accrued benefits, and stated, without further elaboration, 
that the appellant was not eligible for death pension.  
Notice of the July 2003 rating decision was issued to the 
appellant and her representative in July 2003 stating that 
her claims of entitlement to DIC, death pension, accrued 
benefits, and DEA had been denied.  

A statement of the case prepared in September 2003 and issued 
to the appellant and her representative in October 2003 
addressed only the issues of entitlement to DIC on the basis 
that the cause of the veteran's death was not service 
connected and entitlement to accrued benefits.  The personal 
hearing held before the DRO of the RO in December 2003 
addressed only entitlement to DIC on the basis that the cause 
of the veteran's death was not service connected and 
entitlement to accrued benefits.  Likewise, the supplemental 
statement of the case that was prepared by the DRO in January 
2004 and issued to the appellant and her representative in 
February 2004 addressed only those two issues.  

However, in February 2004, the appellant submitted to the RO 
a statement in which she expressed her belief that she was 
entitled to all VA death benefits dealt with in the 
administrative decision of July 2003, that is, all VA death 
benefits potentially available to the surviving spouse of a 
veteran and potentially available to here, the administrative 
decision found, on the basis of the period of the veteran's 
service extending from April 1945 to June 1946.  In addition 
to identifying those benefits by referring to the 
administrative decision of July 2003, the appellant referred 
specifically in the February 2004 statement to death pension 
and DEA.  

The Board finds that the February 2004 statement constituted 
an adequate and timely filed notice of disagreement raising 
for appellate review the issues of the appellant's 
entitlement to death pension, DEA, and DIC on the basis of 
38 U.S.C. § 1318.  38 C.F.R. §§ 20.201, 20.302(a) (2003); see 
also 38 U.S.C.A. § 7105 (West 2002).  

After receiving her February 2004 statement, however, the RO 
did not issue the appellant a statement of the case 
addressing these issues or offer her an opportunity to elect 
DRO review of these issues.  

Where a claimant files a notice of disagreement concerning 
any issue and the RO does not provide thereafter a statement 
of the case addressing that issue, the case must be remanded 
to the RO for so that it may take that action.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

A claimant who files a notice of disagreement on or after 
June 1, 2001 in response to a decision of an agency of 
original jurisdiction has a right to a review of that 
decision by a DRO of the RO or, at VA's discretion, the 
manager of the Veterans Service Center.  38 C.F.R. § 3.2600 
(2003).


Because the appellant has not been given a statement of the 
case or afforded the due process right of DRO review under 
38 C.F.R. § 3.2600 of the issues raised by her February 2004 
notice of disagreement, those of entitlement to death 
pension, DEA, and to DIC under 38 U.S.C. § 1318, the claims 
have not been fully adjudicated as required by the Board's 
Remand of March 2003.  Therefore, they are remanded to the RO 
so that a statement of the case may be prepared and furnished 
to the appellant and her representative.  Manlincon, 12 Vet. 
App. at 240-41; 38 C.F.R. § 3.2600 (2003); Stegall, 11 Vet. 
App. at 271.  Thereafter, the appellant must submit a timely 
substantive appeal in order for the Board to have 
jurisdiction over this claim.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.300-20.306 (2003).

The Board's instructions in the March 2003 Remand also 
included the following:

The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA....

The requirement that VA furnish claimants with notice 
concerning what evidence is needed to substantiate their 
claims is established by the VCAA and by regulation and 
judicial decision.

The VCAA requires VA to provide claimants with certain notice 
concerning evidence that VA has determined is needed to 
substantiate their claims.  The notice furnished by VA must 
inform the claimant, and the claimant's representative, if 
any, of any information and of any medical and lay evidence 
that VA determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
explain which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.  The notice must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 38 C.F.R. 
§ 3.159(b)(1).  

The notice must be furnished upon receipt of a complete or 
substantially complete application for benefits.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Under the VCAA, the claimant has one year from the date the 
notice is sent in which to submit information or evidence 
that VA has identified.  38 U.S.C.A. § 5103(b).  

The implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provided that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

This amendment is by its terms retroactive to the November 9, 
2000 date of enactment of the VCAA.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(c), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

The CAVC held in Pelegrini v. Principi that the notice 
required by section 5103 of the VCAA must be furnished 
"before an initial unfavorable AOJ [agency of original 
jurisdiction] decision on the claim."  Pelegrini v. 
Principi, 17 Vet. App. 412, 421-22 (2004).  

Later, in Pelegrini v. Principi, 2004 U.S. App. Vet. Claims 
LEXIS 370 (U.S. App. Vet. Cl., June 24, 2004), which withdrew 
the opinion in Pelegrini I, the CAVC reaffirmed that holding, 
at the same time finding that "where, as [in the 
circumstances presented by that case], that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 5103(a) and § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred" but the appellant has the 
right on remand to VCAA content-complying notice and proper 
subsequent VA process.  Id.  

It is evident from the opinion in Pelegrini II that where, as 
in the case at hand, the agency of original jurisdiction was 
required to provide a claimant with notice under section 5103 
of the VCAA before adjudicating the claim and fails to do so, 
the agency of original jurisdiction has committed error.  The 
CAVC also held in Pelegrini II that while the Board may 
determine that the failure of the agency of original 
jurisdiction to furnish notice under section 5103 of the VCAA 
did not prejudice the claim but instead represented 
"harmless" error, such determination must be anchored in 
certain specific findings that the Board has made about the 
state of the record presented on appeal that demonstrate 
beyond "speculation" there would have been no evidence that 
the claimant could have identified that would have 
strengthened the claim if given the notice that is required 
by the VCAA.  Id.

In the case at hand, the RO did not provide the appellant 
with the notice required by section 5103 of the VCAA that two 
of the claims on appeal.

In June 2003, the RO issued to the appellant and her 
representative a notice that, while complying with 
requirements concerning the general content of notices issued 
under section 5103, concerned only the issues of entitlement 
to death pension and entitlement to DIC (on both statutory 
bases).  The June 2003 notice did not address the claims of 
entitlement to DEA or accrued benefits.

In August 2003, after the July 2003 rating decision was 
issued, the RO provided the appellant and her representative 
with a notice that, like that of June 2003, may have complied 
with the requirements concerning the general content of 
notices issued under section 5103, concerned only the issues 
of entitlement to DIC on the basis, under section 1310, that 
the cause of the veteran's death was not service related and 
to death pension.  The notice did not address entitlement to 
DIC on the alternative basis afforded by section 1318, 
entitlement to accrued benefits, and entitlement to DEA. 

Thus, a notice intended to satisfy the requirements of 
section 5103 of the VCAA was never issued concerning 
entitlement to accrued benefits or DEA.

The Board cannot conclude that the failure of the RO to 
provide notice under section 5103 of the VCAA concerning 
entitlement to accrued benefits was harmless error.  The 
evidence that may be considered in conjunction with an 
accrued benefits claim is restricted by the derivative nature 
of such a claim.  "[A]ccrued benefits" are "periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) under laws administered by the Secretary to which 
an individual was entitled at death under existing ratings or 
decisions or those based on evidence in the file at date of 
death. . . ."  38 U.S.C.A. § 5121(a) (West 2002); see 38 
C.F.R. § 3.1000(a) (2003).  

Therefore, the general rule is that is that evidence other 
than "existing ratings or decisions" or evidence "in the 
file at date of death" may not be considered in the 
adjudication of a claim for accrued benefits.  See Jones v. 
Brown, 8 Vet. App. 558 (1996), overruled on other grounds, 
136 F.3d 1296, 1299 (Fed. Cir. 1998); but see Hayes v. Brown, 
4 Vet. App. 353, 360-61 (1993) (holding that service 
department and certain VA medical records, to include reports 
of autopsies made on the date of death, pertinent to the 
claim that a veteran had at the time of his death were 
relevant to the accrued benefits claim because constructively 
of record on the date of death albeit physically absent from 
the claims file then).   

Review of the claims file indicates that there was a claim of 
entitlement to service connection for certain disabilities 
open and pending at the time of the veteran's death in 
November 1998.  Review of the claims file shows that the 
appellant filed such a claim on behalf of the veteran in 
April 1998, supporting that claim with a contemporaneous VA 
medical record stating diagnoses of cardiovascular disease.  
The RO denied the claim in a letter sent to the veteran in 
May 1998 on the basis of the 1976 decision finding that he 
had forfeited all rights to VA benefits by rendering 
assistance to the enemy during the period of service 
extending from March 7, 1944 to September 30, 1944.  The 
veteran died before the one-year period for filing a notice 
of disagreement had expired.  At the time of his death, the 
May 1998 denial had not become final but rather, his claim 
was open and pending.  See 38 U.S.C.A. § 7105(c) (West 2002).  

Thus, notice under section 5103 of the VCAA was required as a 
matter of due process in conjunction with the claim of 
entitlement to accrued benefits because it would assist the 
appellant and her representative in interpreting, and 
presenting argument concerning, the evidence that was of 
record at the time of the veteran's death, and may have led 
to their calling the RO's attention to relevant service 
medical records and VA medical records that were not yet on 
file.

However, the RO has not provided the appellant and her 
representative with notice under section 5103 of the VCAA 
concerning what evidence of record could support the 
appellant's claim for accrued benefits, that is, evidence 
that could show entitlement to service connection for 
cardiovascular disability for accrued benefits purposes.  
Because such evidence could include service medical records 
and VA medical records bearing upon this issue even if they 
were not physically present in the claims file, Hayes, 4 Vet. 
App. at 360-61, such a notice could also lead to the 
development of the record that should be considered in the 
adjudication of the claim.

Therefore, the failure of the RO to provide notice under 
section 5103 of the VCAA concerning the claim of entitlement 
to accrued benefits could have prejudiced the ability of the 
appellant to prosecute the claim.  Accordingly, the claim is 
remanded so that such notice may be issued.  Stegall, 11 Vet. 
App. at 271.  The RO must take all such further action on the 
claim that is indicated by the appellant's response to the 
notice.

In contrast, because eligibility for DEA benefits refers 
entirely on legal criteria that will be satisfied or not 
depending whether there is entitlement to DIC on either of 
the two statutory basis, the failure of the RO to provide 
notice under section 5103 of the VCAA concerning this issue 
did not prejudice the ability of the appellant to prosecute 
the claim.  

The claim concerning DEA is inextricably intertwined with the 
claims of entitlement to DIC under 38 U.S.C.A. § 1310 and 
38 U.S.C § 1318, respectively.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are inextricably 
intertwined when a decision concerning one could have a 
significant impact on the other, thus rendering the 
adjudication of the latter prior to adjudication of the 
former meaningless and non-final).  

The RO should prepare a statement of the case concerning 
entitlement to DEA only after the issues of entitlement to 
DIC under sections 1310 and 1318, respectively, have been 
resolved and a statement of the case has been provided 
addressing the latter question.  

In turn, the issues of entitlement to DIC under 38 U.S.C. 
§§ 1310 and 1318, respectively, are inextricably intertwined 
with the claim of entitlement to accrued benefits.  See 
Harris, 1 Vet. App. at 183.  Therefore, those issues are to 
be decided on remand after the claim of entitlement to 
accrued benefits has been properly developed and 
readjudicated.  

The Board notes that the accrued benefits claim is based on a 
claim of entitlement to service connection for cardiovascular 
disease that was pending at the time of the veteran's death 
and that the Certificate of Death on file names cardio-
respiratory arrest as the immediate cause, and pneumonia as 
the antecedent cause, of the veteran's death.  

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information that could substantiate her 
claim of entitlement to accrued benefits 
that is based on the claim of entitlement 
to service connection for specific 
disabilities that was pending at the time 
of the veteran's death.  The notice 
should indicate that such evidence is 
limited to the evidence that was on file 
as of the date of the veteran's death and 
any VA or service medical records dated 
up to the date of the veteran's death.  


The notice should inform the appellant 
whether she or VA bears the burden of 
producing or obtaining any service or VA 
medical records dated up to the date of 
the veteran's death and should ask her to 
submit to the RO all relevant evidence in 
her possession.  

The notice should apprise the appellant 
of the appropriate time limitation within 
which to identify or submit relevant 
evidence.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

A copy of the notice must be sent to the 
appellant's representative.

3.  The VBA AMC should make efforts to 
secure all service medical or VA medical 
records dated up to the date of the 
veteran's death that are identified by 
the appellant in response to the notice 
requested in Paragraph 2, above.

The VBA AMC should document in the claims 
file the action that it took to obtain 
this evidence and should provide 
appropriate notice to the appellant and 
her representative concerning records 
that could not be obtained.


4.  After undertaking any development 
deemed essential and appropriate in 
addition to that specified above, the VBA 
AMC should readjudicate the claim of 
entitlement to accrued benefits that is 
based on the claim that was pending at 
the time of the veteran's death for 
service connection for cardiovascular 
disease.

5.  Thereafter, the VBA AMC should 
prepare a statement of the case 
concerning entitlement to DIC under 
38 U.S.C.A. § 1318 and to death pension.  
A copy of the statement of the case and 
notice thereof should be sent to the 
appellant's representative.  At the same 
time, the VBA AMC should readjudicate the 
claim of entitlement to DIC under 
38 U.S.C.A. § 1310 that is based on the 
ground that the cause of the veteran's 
death should be service connected.

6.  Thereafter, the VBA AMC should 
prepare a statement of the case 
concerning entitlement to DEA.  The 
notice accompanying the statement of the 
case must advise the appellant of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of this claim.  The VBA 
AMC shouls send a copy of the statement 
of the case and notice to the appellant's 
representative.

If the claims of entitlement to DIC under 38 U.S.C. § 1318, 
to death pension, and to DEA remain denied, they should be 
returned to the Board if the appellant has filed a 
substantive appeal timely after receiving a statement of the 
case.

If the claim of entitlement to DIC under 38 U.S.C.§ 1310 or 
the claim of entitlement to accrued benefits requested on 
appeal is not granted to the appellant's satisfaction, the 
VBA AMC should issue a supplemental statement of the case.  
The supplemental statement of the case must contain notice of 
all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

